UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New World Fund® Investment portfolio July 31, 2011 unaudited Common stocks — 82.35% Shares Value FINANCIALS — 11.74% PT Bank Rakyat Indonesia (Persero) Tbk $ Kasikornbank PCL Kasikornbank PCL, nonvoting depository receipt Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Banco Bilbao Vizcaya Argentaria, SA Agricultural Bank of China, Class H Itaúsa – Investimentos Itaú SA, preferred nominative Prudential PLC Industrial and Commercial Bank of China Ltd., Class H Ping An Insurance (Group) Co. of China, Ltd., Class H China Life Insurance Co. Ltd., Class H Sberbank of Russia (ADR) Housing Development Finance Corp. Ltd. ICICI Bank Ltd. First Pacific Co. Ltd. Bank of the Philippine Islands Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Metro Pacific Investments Corp. HDFC Bank Ltd. Kotak Mahindra Bank Ltd. DLF Ltd. Banco Bradesco SA, preferred nominative Banco Santander, SA CIMB Group Holdings Bhd. China Construction Bank Corp., Class H Türkiye Garanti Bankasi AS SM Prime Holdings, Inc. Bank of China Ltd., Class H Longfor Properties Co. Ltd. Sun Hung Kai Properties Ltd. Erste Bank der oesterreichischen Sparkassen AG Grupo Financiero Banorte, SAB de CV, Series O ACE Ltd. Standard Chartered PLC OJSC NOMOS Bank (GDR)1,2 PT Bank Central Asia Tbk Türkiye Is Bankasi AS, Class C Sino Land Co. Ltd. Royal Bank of Scotland Group PLC2 Bank Pekao SA BankMuscat (SAOG) (GDR)3 CapitaMalls Asia Ltd. Bangkok Bank PCL, nonvoting depository receipt Kerry Properties Ltd. Ayala Land, Inc. Commercial Bank of Qatar QSC (GDR)1,3 Commercial Bank of Qatar QSC (GDR)3 China Taiping Insurance Holdings Co. Ltd.2 C C Land Holdings Ltd. CONSUMER STAPLES — 11.10% Nestlé SA OJSC Magnit (GDR)1 OJSC Magnit (GDR) Anheuser-Busch InBev NV Wilmar International Ltd. Shoprite Holdings Ltd. United Spirits Ltd. Pernod Ricard SA British American Tobacco PLC China Yurun Food Group Ltd. SABMiller PLC Olam International Ltd. Olam International Ltd.1 Wal-Mart de México, SAB de CV, Series V (ADR) Wal-Mart de México, SAB de CV, Series V Danone SA PepsiCo, Inc. United Breweries Ltd. Tesco PLC Coca-Cola Icecek AS, Class C Coca-Cola Co. Grupo Nutresa SA M. Dias Branco SA, ordinary nominative IOI Corp. Bhd. Grupo Modelo, SAB de CV, Series C X5 Retail Group NV (GDR)1,2 X5 Retail Group NV (GDR)2 L’Oréal SA Tingyi (Cayman Islands) Holding Corp. Cia. de Bebidas das Américas – AmBev, preferred nominative (ADR) Procter & Gamble Co. Nestlé India Ltd. Unilever NV, depository receipts Avon Products, Inc. Kimberly-Clark de México, SAB de CV, Class A Grupo Comercial Chedraui, SAB de CV, Class B METRO AG China Resources Enterprise, Ltd. Japan Tobacco Inc. Colgate-Palmolive Co. CONSUMER DISCRETIONARY — 10.88% Hankook Tire Co., Ltd. Truworths International Ltd. Honda Motor Co., Ltd. Swatch Group Ltd, non-registered shares Swatch Group Ltd Naspers Ltd., Class N Toyota Motor Corp. PT Astra International Tbk Hyundai Mobis Co., Ltd. Bayerische Motoren Werke AG Kia Motors Corp. Modern Times Group MTG AB, Class B Golden Eagle Retail Group Ltd. Hyundai Motor Co. Melco Crown Entertainment Ltd. (ADR)2 Ctrip.com International, Ltd. (ADR)2 Wynn Macau, Ltd. Parkson Holdings Bhd. McDonald’s Corp. Li & Fung Ltd. Hero MotoCorp Ltd. Daimler AG Nikon Corp. Dongfeng Motor Group Co., Ltd., Class H Shangri-La Asia Ltd. REXLot Holdings Ltd. GOME Electrical Appliances Holding Ltd. Desarrolladora Homex, SA de CV (ADR)2 LG Electronics Inc., nonvoting preferred LG Electronics Inc. Techtronic Industries Co. Ltd. Nissan Motor Co., Ltd. Intercontinental Hotels Group PLC TVN SA CFAO Maruti Suzuki India Ltd. Sands China Ltd.2 Central European Media Enterprises Ltd., Class A2 INDUSTRIALS — 7.60% Schneider Electric SA International Container Terminal Services, Inc. Cummins Inc. Siemens AG Legrand SA AirAsia Bhd. Jardine Matheson Holdings Ltd. Intertek Group PLC Outotec Oyj CCR SA, ordinary nominative Tata Motors Ltd. Bureau Veritas SA United Technologies Corp. Atlas Copco AB, Class A Atlas Copco AB, Class B SGS SA Johnson Electric Holdings Ltd. Container Corp. of India Ltd. Cebu Air, Inc. Kühne + Nagel International AG Aggreko PLC Komatsu Ltd. SM Investments Corp. Vestas Wind Systems A/S2 Koc Holding AS, Class B Prysmian SpA Hutchison Port Holdings Trust1,2 Hutchison Port Holdings Trust2 Enka Insaat ve Sanayi AS KBR, Inc. Murray & Roberts Holdings Ltd. Samsung Engineering Co., Ltd. Daelim Industrial Co., Ltd. Suzlon Energy Ltd.2 KONE Oyj, Class B PT Bakrie & Brothers Tbk2 Kubota Corp. COSCO Pacific Ltd. Dalian Port (PDA) Co. Ltd., Class H China Railway Construction Corp. Ltd., Class H Daikin Industries, Ltd. Beijing Enterprises Holdings Ltd. MATERIALS — 7.28% Linde AG Holcim Ltd2 PT Semen Gresik (Persero) Tbk PT Indocement Tunggal Prakarsa Tbk Celanese Corp., Series A ArcelorMittal Israel Chemicals Ltd. K+S AG Givaudan SA Yara International ASA African Minerals Ltd.1,2 African Minerals Ltd.2 Nitto Denko Corp. Ambuja Cements Ltd. Orica Ltd. Sigma-Aldrich Corp. Potash Corp. of Saskatchewan Inc. Northam Platinum Ltd. Wacker Chemie AG Aquarius Platinum Ltd. BHP Billiton PLC Impala Platinum Holdings Ltd. Fibria Celulose SA, ordinary nominative (ADR) Sinofert Holdings Ltd. Vale SA, Class A, preferred nominative Akzo Nobel NV China Shanshui Cement Group Ltd. Anhui Conch Cement Co. Ltd., Class H Petropavlovsk PLC Duratex SA, ordinary nominative First Quantum Minerals Ltd. Sika AG, non-registered shares ACC Ltd. OCI Co. Ltd. Vedanta Resources PLC TELECOMMUNICATION SERVICES— 6.86% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L MTN Group Ltd. SOFTBANK CORP. Turkcell Iletisim Hizmetleri AS2 Millicom International Cellular SA (SDR) PT XL Axiata Tbk China Telecom Corp. Ltd., Class H China Communications Services Corp. Ltd., Class H Bharti Airtel Ltd. Telekomunikacja Polska SA Philippine Long Distance Telephone Co. Philippine Long Distance Telephone Co. (ADR) Telefónica, SA OJSC Mobile TeleSystems (ADR) Telekom Austria AG, non-registered shares China Mobile Ltd. HEALTH CARE — 6.64% JSC Pharmstandard (GDR)2,4 JSC Pharmstandard (GDR),1,2,4 Novo Nordisk A/S, Class B Amil Participações SA, ordinary nominative Teva Pharmaceutical Industries Ltd. (ADR) Cochlear Ltd. Baxter International Inc. Hikma Pharmaceuticals PLC Shandong Weigao Group Medical Polymer Co. Ltd., Class H Bayer AG Krka, dd, Novo mesto Grifols, SA2 Novartis AG Richter Gedeon Nyrt Sinopharm Group Co. Ltd., Class H Essilor International INFORMATION TECHNOLOGY — 6.62% Samsung Electronics Co. Ltd. Kingboard Chemical Holdings Ltd. Mail.ru Group Ltd. (GDR)2 HTC Corp. NetEase.com, Inc. (ADR)2 Google Inc., Class A2 Infosys Technologies Ltd. Cielo SA, ordinary nominative Tencent Holdings Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. HOYA Corp. Oracle Corp. Corning Inc. Avago Technologies Ltd. Yahoo! Inc.2 Redecard SA, ordinary nominative LG Display Co., Ltd. Wistron Corp.2 Spectris PLC MediaTek Inc. Halma PLC Kingboard Laminates Holdings Ltd. Applied Materials, Inc. Murata Manufacturing Co., Ltd. Nokia Corp. Nokia Corp. (ADR) ENERGY — 6.05% InterOil Corp.2,4 OAO Gazprom (ADR) Royal Dutch Shell PLC, Class B Oil Search Ltd. Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Heritage Oil Ltd.4 Saipem SpA, Class S Cairn India Ltd.2 Essar Energy PLC2 Pacific Rubiales Energy Corp. Tenaris SA (ADR) TOTAL SA TOTAL SA (ADR) Noble Energy, Inc. China National Offshore Oil Corp. Woodside Petroleum Ltd. Nexen Inc. INPEX CORP. Eurasia Drilling Co. Ltd. (GDR)1 Eurasia Drilling Co. Ltd. (GDR) Cobalt International Energy, Inc.2 Sasol Ltd. BP PLC Chevron Corp. Türkiye Petrol Rafinerileri AS ConocoPhillips Gran Tierra Energy Inc.2 OAO TMK (GDR)1 Reliance Industries Ltd. Eni SpA UTILITIES — 2.69% Power Grid Corp. of India Ltd. Power Grid Corp. of India Ltd. PT Perusahaan Gas Negara (Persero) Tbk GAIL (India) Ltd. Cia. Energética de Minas Gerais – CEMIG, preferred nominative Cia. Energética de Minas Gerais – CEMIG, preferred nominative (ADR) ENN Energy Holdings Ltd. International Power PLC Cheung Kong Infrastructure Holdings Ltd. PGE Polska Grupa Energetyczna SA CLP Holdings Ltd. Cia. de Saneamento Básico do Estado de São Paulo - SABESP, ordinary nominative NTPC Ltd. MISCELLANEOUS — 4.89% Other common stocks in initial period of acquisition Total common stocks (cost: $12,839,274,000) Warrants — 0.01% Shares INFORMATION TECHNOLOGY — 0.01% Kingboard Chemical Holdings Ltd., warrants, expire 20122 Total warrants (cost: $0) Principal amount Bonds & notes — 9.36% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 7.84% United Mexican States Government Global 6.375% 2013 $ United Mexican States Government, Series MI10, 8.00% 2013 MXN56,068 United Mexican States Government, Series MI10, 9.50% 2014 United Mexican States Government, Series M10, 8.00% 2015 United Mexican States Government, Series M10, 7.25% 2016 United Mexican States Government Global 5.625% 2017 $ United Mexican States Government 3.50% 20175 MXN125,286 United Mexican States Government Global, Series A, 5.125% 2020 $ United Mexican States Government, Series M20, 10.00% 2024 MXN93,000 United Mexican States Government, Series M30, 10.00% 2036 United Mexican States Government Global 6.05% 2040 $ United Mexican States Government 4.00% 20405 MXN11,390 United Mexican States Government 5.75% 2110 $ Brazil (Federal Republic of) 6.00% 20155 BRL12,259 Brazil (Federal Republic of) Global 6.00% 2017 $ Brazil (Federal Republic of) 6.00% 20175 BRL33,703 Brazil (Federal Republic of) 10.00% 2017 Brazil (Federal Republic of) Global 8.00% 20186 $ Brazil (Federal Republic of) Global 8.875% 2019 Brazil (Federal Republic of) 6.00% 20205 BRL20,365 Brazil (Federal Republic of) Global 4.875% 2021 $ Brazil (Federal Republic of) Global 12.50% 2022 BRL12,900 Brazil (Federal Republic of) Global 10.125% 2027 $ Brazil (Federal Republic of) Global 7.125% 2037 Brazil (Federal Republic of) Global 11.00% 2040 Brazil (Federal Republic of) Global 5.625% 2041 Brazil (Federal Republic of) 6.00% 20455 BRL22,476 Turkey (Republic of) 10.00% 20125 TRY42,581 Turkey (Republic of) 11.50% 2012 $ Turkey (Republic of) 16.00% 2012 TRY7,500 Turkey (Republic of) 16.00% 2013 Turkey (Republic of) 4.00% 20155 Turkey (Republic of) 7.25% 2015 $ Turkey (Republic of) 10.00% 2015 TRY24,587 Turkey (Republic of) 7.00% 2016 $ Turkey (Republic of) 6.75% 2018 Turkey (Republic of) 7.00% 2019 Turkey (Republic of) 6.875% 2036 Turkey (Republic of) 6.75% 2040 Indonesia (Republic of) 9.50% 2015 IDR165,097,000 Indonesia (Republic of), Series 30, 10.75% 2016 Indonesia (Republic of) 11.50% 2019 Indonesia (Republic of) 5.875% 2020 $ Indonesia (Republic of) 4.875% 20211 Indonesia (Republic of) 6.625% 2037 Indonesia (Republic of) 7.75% 2038 Colombia (Republic of) Global 10.00% 2012 Colombia (Republic of) Global 10.75% 2013 Colombia (Republic of) Global 8.25% 2014 Colombia (Republic of) Global 12.00% 2015 COP43,100,000 Colombia (Republic of) Global 7.375% 2017 $ Colombia (Republic of) Global 11.75% 2020 Colombia (Republic of) Global 4.375% 2021 Colombia (Republic of) Global 8.125% 2024 Colombia (Republic of) Global 9.85% 2027 COP7,835,000 Colombia (Republic of) Global 7.375% 2037 $ Philippines (Republic of) 8.25% 2014 Philippines (Republic of) 9.375% 2017 Philippines (Republic of) 9.875% 2019 Philippines (Republic of) 4.95% 2021 PHP1,132,000 Philippines (Republic of) 7.75% 2031 $ Philippines (Republic of) 6.375% 2034 Philippines (Republic of) 6.25% 2036 PHP1,220,000 Argentina (Republic of) 0.117% 20126,7 $ Argentina (Republic of) 7.00% 2015 Argentina (Republic of) 8.28% 20336,8 Argentina (Republic of) GDP-Linked 2035 Hungarian Government, Series 12/C, 6.00% 2012 HUF499,400 Hungarian Government, Series 14/C, 5.50% 2014 Hungarian Government, Series 15/A, 8.00% 2015 Hungarian Government, Series 19/A, 6.50% 2019 Hungarian Government 6.25% 2020 $ Hungarian Government 6.375% 2021 Hungarian Government 7.625% 2041 Croatian Government 6.75% 20191 Croatian Government 6.75% 2019 Croatian Government 6.625% 2020 Croatian Government 6.625% 20201 Croatian Government 6.375% 20211 South Africa (Republic of), Series R-203, 8.25% 2017 ZAR100,000 South Africa (Republic of) 6.875% 2019 $ South Africa (Republic of) 5.50% 2020 South Africa (Republic of), Series R-207, 7.25% 2020 ZAR78,000 South Africa (Republic of) 6.25% 2041 $ Polish Government, Series 0413, 5.25% 2013 PLN38,400 Polish Government, Series 0414, 5.75% 2014 Polish Government 3.875% 2015 $ Polish Government 5.00% 2015 Polish Government, Series 0415, 5.50% 2015 PLN27,300 Polish Government, Series 1017, 5.25% 2017 Polish Government 6.375% 2019 $ Peru (Republic of) 8.375% 2016 Peru (Republic of) 7.35% 2025 Peru (Republic of) 8.75% 2033 Peru (Republic of) 6.55% 20376 Russian Federation 7.50% 20301,6 Russian Federation 7.50% 20306 Panama (Republic of) Global 7.125% 2026 Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 9.375% 2029 Panama (Republic of) Global 6.70% 20366 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 Chilean Government 3.875% 2020 Thai Government 3.625% 2015 THB600,000 Dominican Republic 9.50% 20116 $ Dominican Republic 9.04% 20186 Dominican Republic 8.625% 20271,6 Nigeria (Republic of) 6.75% 20211 Egypt (Arab Republic of) 5.75% 20201 Egypt (Arab Republic of) 6.875% 2040 Malaysian Government, Series 1/01, 3.833% 2011 MYR8,900 Malaysian Government, Series 204, 5.094% 2014 State of Qatar 6.40% 2040 $ ENERGY — 0.59% Gazprom OJSC 5.092% 20151 Gazprom OJSC 9.25% 2019 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20221 Gazprom OJSC 7.288% 2037 Petrobras International 5.75% 2020 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 PTT Exploration & Production Ltd 5.692% 20211 FINANCIALS — 0.50% Development Bank of Kazakhstan 5.50% 20151 HSBK (Europe) BV 7.25% 20211 BBVA Bancomer SA, junior subordinated 7.25% 20201 BBVA Bancomer SA 6.50% 20211 VEB Finance Ltd. 6.902% 20201 VEB Finance Ltd. 6.80% 20251 SB Capital SA 5.40% 2017 Dubai Holding Commercial Operations MTN Ltd. 0.648% 20127 Banco de Crédito del Perú 5.375% 20201 UTILITIES — 0.19% Eskom Holdings Ltd. 5.75% 20211 AES Panamá, SA 6.35% 20161 Enersis SA 7.375% 2014 MATERIALS — 0.16% CEMEX Finance LLC 9.50% 20161 CEMEX, SAB de CV 9.00% 20181 CEMEX SA 9.25% 20201 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 Fibria Overseas Finance Ltd. 6.75% 20211 CONSUMER STAPLES — 0.07% BFF International Ltd. 7.25% 20201 TELECOMMUNICATION SERVICES — 0.01% América Móvil, SAB de CV 8.46% 2036 MXN28,000 Total bonds & notes (cost: $1,820,784,000) Short-term securities — 8.30% Fannie Mae 0.12%–0.17% due 8/22/2011–5/14/2012 $ Freddie Mac 0.13%–0.23% due 8/8/2011–2/14/2012 Rabobank USA Financial Corp. 0.19%–0.22% due 8/15–9/12/2011 Thunder Bay Funding, LLC 0.17%–0.18% due 9/7–10/3/20111 Old Line Funding, LLC 0.17% due 8/22–10/20/111 Toyota Motor Credit Corp. 0.11%–0.16% due 8/1–8/23/2011 Barclays U.S. Funding Corp. 0.12% due 8/1/2011 U.S. Treasury Bills 0.146%–0.166% due 9/1/2011–5/3/2012 Coca-Cola Co. 0.11%–0.24% due 8/3–10/17/20111 Westpac Banking Corp. 0.20%–0.28% due 9/6–11/7/20111 Federal Home Loan Bank 0.09%–0.14% due 12/28/2011–2/23/2012 International Bank for Reconstruction and Development 0.06%–0.09% due 10/3–11/9/2011 Caisse d’Amortissement de la Dette Sociale 0.18%–0.27% due 8/19–10/14/20111 Nordea North America, Inc. 0.26% due 11/7/2011 Svenska Handelsbanken Inc. 0.21%–0.24% due 8/3–8/4/20111 Variable Funding Capital Company LLC 0.17% due 10/25/20111 Novartis Securities Investment Ltd. 0.09%–0.18% due 8/12–11/14/20111 KfW 0.16% due 8/9/20111 Bank of Nova Scotia 0.17% due 8/12/2011 Nestlé Finance International Ltd. 0.10% due 10/20/2011 Private Export Funding Corp. 0.27% due 10/3/20111 Toronto-Dominion Holdings USA Inc. 0.10% due 8/25/20111 European Investment Bank 0.21% due 8/5/2011 Procter & Gamble Co. 0.14% due 12/16/20111 Total short-term securities (cost: $1,774,065,000) Total investment securities (cost: $16,434,123,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $1,061,471,000, which represented 4.97% of the net assets of the fund. 2Security did not produce income during the last 12 months. 3Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $24,424,000, which represented.11% of the net assets of the fund. 4The fund owns 5% or more of the outstanding voting shares of this company. See the table on the following page for additional information. 5Index-linked bond whose principal amount moves with a government price index. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Coupon rate may change periodically. 8Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the nine months ended July 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 7/31/2011 ) JSC Pharmstandard (GDR) $
